— In an action to recover damages for wrongful death and conscious pain and *567suffering, based on alleged medical malpractice, defendant New York City Health and Hospital Corporation appeals from an order of the Supreme Court, Queens County, dated December 6, 1974, which granted a motion by plaintiff to the extent of (1) requiring said defendant to produce for examination before trial its employee doctors who have knowledge of the medical treatment rendered to plaintiff’s decedent and (2) directing that such doctors may be examined thereat as experts in order to establish the generally accepted medical practice in the community. Order affirmed, with $20 costs and disbursements (see Johnson v New York City Health & Hosps. Corp., 49 AD2d 234). Gulotta, P. J., Rabin, Martuscello, Latham and Shapiro, JJ., concur.